Citation Nr: 1816652	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from December 1968 to July 1980.  His decorations include the Korea Defense Service Medal, the Republic of Vietnam Gallantry Cross with Palm Unit Citation, the Vietnam Service Medal with one Silver Service Star and one Bronze Service Star, and the Republic of Vietnam Campaign Medal with device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the above claim.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a low back disorder is related  to the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for a low back disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran asserts that he has a current low back disorder that is manifested as a result of his period of active service.  He contends in his December 2011 notice of disagreement, his May 2014 VA Form 9, and elsewhere that he injured his low back during basic training, that he had ongoing chronic back symptoms during active service, and that he has had related back symptoms ever since.

A review of the Veteran's service treatment records reveals that in May 1970, he reported a two week history of a gradual onset of back pain following heavy lifting.  The impression was mild low back strain.

A service treatment record dated in May 1972 shows that the Veteran was treated for a history of low back pain, most recently that morning, after physical training.  The impression was muscle strain.  In July 1972, he was treated for ongoing low back pain.  The impression was muscle strain.

A service treatment record dated in November 1972 shows that Veteran reported continued ongoing low back pain.  The impression was chronic back pain.  The Veteran was treated approximately two weeks later for questionable muscle strain.

A service treatment record dated in December 1972 shows that Veteran reported continued ongoing low back pain.  The impression was chronic back pain.  A radiology report, also dated in December 1972, shows that the Veteran was examined because of chronic low back pain.  X-rays were said to show a normal lumbosacral spine. 

A physical profile record dated in September 1973 shows that the Veteran was placed on a two week restricted duty because of his low back pain.

A service treatment record dated in September 1974 shows that Veteran reported a five year history of low back pain that was being treated chiropractically.  

An undated service treatment record shows that the Veteran was said to have chronic low back pain of increased severity.

A service treatment record dated in May 1978 shows that the Veteran was treated for low back pain.  The impression was muscle strain.

A service treatment record dated in July 1980 shows that the Veteran waived his right to undergo a service separation medical examination.

Following service, a private medical record from T. P., M.D., dated in December 1999, shows that the Veteran was treated for moderate back symptoms.

A private medical record from R. K., M.D., dated in April 2003, shows that the Veteran was diagnosed with mild degenerative changes and mild scoliosis.

A VA examination report dated in August 2011 shows that the Veteran was diagnosed with lumbar strain and degenerative disc disease of the lumbar spine.  He provided a history consistent with that set forth above.  He described a gradual onset of pain during basic training that was treated intermittently in service, and current related symptoms of constant low back pain with radiating pain in the left lower extremity.  The examiner opined that the low back condition was less likely as not a result of active service.  The examiner explained that the Veteran had age appropriate degenerative disc disease of the lumbar spine.  He indicated that the Veteran did complain of back pain in service, but this was related to heavy physical activity at the time and a lumbar strain.  There were no additional medical records at VA or private medical records submitted documenting chronicity of the problem.  The examiner noted that the first documentation of the problem since service was in 2009, and that it was more likely that the current complaint was age related not due to active service.

Having carefully considered the medical evidence of record, the Board finds that a state of relative equipoise has been reached in the question of whether service connection for a low back disorder is warranted.

In this regard, the Board finds that the August 2011 VA examination report is of limited probative value as the conclusion reached by the VA examiner is based primarily on the fact that the Veteran had not complained of or been diagnosed with back symptoms for several years after his separation from service.  However, the VA examiner incorrectly indicated that the first post-service evidence of treatment was in 2009, while the evidence of record documents treatment after service as early as 1999.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, the VA examiner did not comment on the Veteran's competent reports of continuity of symptoms and, instead, relied on the absence of evidence in the claims file to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).  No other opinion regarding the etiology of the Veteran's low back disability has been submitted.

In light of the foregoing, the Board finds that the issue of whether the Veteran's has a current low back disability manifested by a chronic low back strain as a result of his active service is evenly balanced for and against the claim.  The Veteran has consistently asserted that his low back disability began during active service.  Observations regarding the dates of onset are capable of lay observation.  The Veteran is competent to offer these statements, and the Board finds them credible based on their internal consistency and the supporting contemporaneous evidence in the Veteran's service treatment records.  When reviewing the Veteran's claims and the clinical evidence of record, the Board finds that the evidence is at the very least in relative equipoise.  Resolving all doubt in the Veteran's favor, the nexus element is satisfied, and service connection for a low back disability manifested by chronic lumbar strain is warranted.


ORDER

Service connection for a low back disorder is granted.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


